IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-79,463-01


                        EX PARTE JOSE LUIS GONZALEZ, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1249692-A IN THE 351ST DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of theft and

sentenced to 180 days’ imprisonment. He did not appeal his conviction.

        Applicant contends, among other things, that counsel failed to advise him of the deportation

consequences of his guilty plea. Padilla v. Kentucky, 559 U.S. 356 (2010). Counsel responded in

a sworn affidavit, and the trial judge found his affidavit credible, made findings of fact and

conclusions of law, and recommended that we deny relief. On May 8, 2013, we adopted the trial

judge’s findings of fact and denied relief.
                                                                                                      2

        On May 13, 2013, we received a supplement from the District Clerk. It included a motion

Applicant filed in the trial court to set aside the trial judge’s findings and conclusions; an order the

trial judge signed granting this motion; and new findings and conclusions, prepared by Applicant and

signed by the trial judge on May 1, 2013, recommending that this Court grant relief on Applicant’s

ineffective assistance of counsel claim.

        On June 12, 2013, we reconsidered our previous denial on our own motion and remanded

this application for further findings and conclusions. On January 15, 2014, after determining that

the record was not adequate, we remanded this application again and directed the trial judge to

determine whether Applicant was removed from the United States for reasons unrelated to his

conviction. According to the record, Applicant was subject to removal under 8 U.S.C. §

1227(a)(1)(C)(i) and was admitted to the United States as a border crosser or nonimmigrant visitor

at a Mexican border port of entry for a temporary period and had not received permission to remain

in the United States beyond the authorized period.

        On remand, the trial judge found that Applicant was removed under 8 U.S.C. §

1227(a)(1)(C)(i), not because he had been convicted in the present case. We conclude that Applicant

has not demonstrated that he would have insisted on a trial but for counsel’s advice. Hill v.

Lockhart, 474 U.S. 52 (1985). Relief is denied.



Filed: October 1, 2014
Do not publish